Judge PARKER
concurring in result.
I concur in the result, but I agree with the dissent that reliance on Lucas v. Burlington Industries, 57 N.C. App. 366, 291 S.E. 2d 360 (1982) is misplaced. In my view, claimant’s evidence at the Commission hearing was not sufficient even considering his age, education and work experience, see, Hilliard v. Apex Cabinet Co., 305 N.C. 593, 290 S.E. 2d 682 (1982), to support a finding that claimant was not capable of earning the same wages as the result of his occupational disease. As stated in Hill v. Dubose, 234 N.C. 446, 447-48, 67 S.E. 2d 371, 372 (1951), “Compensation must be based upon loss of wage-earning power rather than amount actually received.”
*379Other than the jobs for which claimant applied at textile mills, there is no evidence that his inability to obtain employment was due to his occupational disease. The award of the Full Commission simply assumes this fact for periods when claimant has not been and is not gainfully employed notwithstanding the fact that claimant has demonstrated wage-earning capacity.